Stephens, J.
I. The ground of attachment that the defendant is actually removing or about to remove beyond the limits of the county is applicable to a corporation which is domiciled within the county. Lawrence v. Lee’s Department Store, 48 Ga. App. 271 (172 S. E. 471). Where a mercantile corporation does business in one county and has its principal office and place of business, and therefore its domicile or residence in that county (Sprinkle v. Southern Empress Co., 141 Ga. 21, 80 S. E. 288), but where all the officers of the corporation reside in another county and the corporation has decided to discontinue its business in *112the county in which it is domiciled, and the business of the corporation and the stock of goods belonging to it are about to be removed to the other county, and the principal office and place of business in the city of the corporation’s domicile is by the corporation to be discontinued, the inference is authorized that the corporation is actually removing or about to remove from the county of its domicile, and therefore, it is subject to attachment.
Decided February 27, 1936.
Adhered to on rehearing, March 28, 1936.
Marlin, Martin & Snow, for plaintiff in error.
Sibley & Allen, contra.
2. The judgment for the plaintiff, on the agreed statement of facts, against the surety on the replevy bond given by the defendant in attachment, was authorized.

Judgment affirmed.


Jenkins, P. J., mid Sutton, J., concur.